UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 1-9916 Freeport-McMoRan Copper & Gold Inc. (Exact name of registrant as specified in its charter) Delaware 74-2480931 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One North Central Avenue Phoenix, AZ 85004-4414 (Address of principal executive offices) (Zip Code) (602) 366-8100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿo No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer ÿoNon-accelerated filer oSmaller reporting company ÿo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿ o Yes R No On October 31, 2008, there were issued and outstanding 377,652,970 shares of the registrant’s Common Stock, par value $0.10 per share. FREEPORT-McMoRan COPPER & GOLD INC. TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statement of Stockholders’ Equity (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 17 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. Controls and Procedures 63 Part II. Other Information 63 Item 1. Legal Proceedings 63 Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 6. Exhibits 64 Signature 65 Exhibit Index E-1 2 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. PART I.FINANCIAL INFORMATION Item 1. Financial Statements. FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2008 2007 (In Millions) ASSETS Current assets: Cash and cash equivalents $ 1,202 $ 1,626 Trade accounts receivable 1,236 1,099 Other accounts receivable 427 196 Product inventories and materials and supplies, net 2,520 2,178 Mill and leach stockpiles 910 707 Other current assets 153 97 Total current assets 6,448 5,903 Property, plant, equipment and development costs, net 26,482 25,715 Goodwill 6,048 6,105 Long-term mill and leach stockpiles 1,260 1,106 Trust assets 549 606 Intangible assets, net 447 472 Other assets 772 754 Total assets $ 42,006 $ 40,661 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 2,739 $ 2,345 Current portion of reclamation and environmental liabilities 282 263 Accrued income taxes 261 420 Dividends payable 235 212 Current portion of long-term debt and short-term borrowings 23 31 Copper price protection program – 598 Total current liabilities 3,540 3,869 Long-term debt, less current portion: Senior notes 6,885 6,928 Project financing, equipment loans and other 301 252 Total long-term debt, less current portion 7,186 7,180 Deferred income taxes 6,757 7,300 Reclamation and environmental liabilities, less current portion 1,974 1,733 Other liabilities 1,093 1,106 Total liabilities 20,550 21,188 Minority interests in consolidated subsidiaries 1,429 1,239 Stockholders’ equity: 5½% Convertible Perpetual Preferred Stock 1,100 1,100 6¾% Mandatory Convertible Preferred Stock 2,875 2,875 Common stock 50 50 Capital in excess of par value 13,697 13,407 Retained earnings 5,666 3,601 Accumulated other comprehensive income 41 42 Common stock held in treasury (3,402 ) (2,841 ) Total stockholders’ equity 20,027 18,234 Total liabilities and stockholders’ equity $ 42,006 $ 40,661 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 (In Millions, Except Per Share Amounts) Revenues $ 4,616 $ 5,066 $ 15,729 $ 12,755 Cost of sales: Production and delivery 2,874 2,662 8,316 6,105 Depreciation, depletion and amortization 442 356 1,322 846 Total cost of sales 3,316 3,018 9,638 6,951 Selling, general and administrative expenses 90 131 300 314 Exploration and research expenses 77 40 209 87 Total costs and expenses 3,483 3,189 10,147 7,352 Operating income 1,133 1,877 5,582 5,403 Interest expense, net (139 ) (155 ) (444 ) (386 ) Losses on early extinguishment of debt – (36 ) (6 ) (171 ) Gains on sales of assets – 47 13 85 Other income and expense, net (14 ) 48 (3 ) 110 Income from continuing operations before income taxes, minority interests and equity in affiliated companies’ net earnings 980 1,781 5,142 5,041 Provision for income taxes (240 ) (653 ) (1,627 ) (1,875 ) Minority interests in net income of consolidated subsidiaries (155 ) (307 ) (748 ) (728 ) Equity in affiliated companies’ net earnings 2 5 16 17 Income from continuing operations 587 826 2,783 2,455 Income from discontinued operations, net of taxes – 12 – 44 Net income 587 838 2,783 2,499 Preferred dividends (64 ) (63 ) (191 ) (144 ) Net income applicable to common stock $ 523 $ 775 $ 2,592 $ 2,355 Basic net income per share of common stock: Continuing operations $ 1.37 $ 2.00 $ 6.78 $ 7.06 Discontinued operations – 0.03 – 0.13 Basic net income per share of common stock $ 1.37 $ 2.03 $ 6.78 $ 7.19 Diluted net income per share of common stock: Continuing operations $ 1.31 $ 1.85 $ 6.20 $ 6.46 Discontinued operations – 0.02 – 0.12 Diluted net income per share of common stock $ 1.31 $ 1.87 $ 6.20 $ 6.58 Average common shares outstanding: Basic 382 382 383 327 Diluted 447 447 449 380 Dividends declared per share of common stock $ 0.50 $ 0.3125 $ 1.375 $ 0.9375 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 (In Millions) Cash flow from operating activities: Net income $ 2,783 $ 2,499 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 1,322 864 Minority interests in net income of consolidated subsidiaries 748 738 Stock-based compensation 113 115 Charges for reclamation and environmental liabilities, including accretion 141 22 Unrealized losses on copper price protection program – 212 Losses on early extinguishment of debt 6 171 Gain on sales of assets (13 ) (85 ) Deferred income taxes (347 ) (279 ) Increase in long-term mill and leach stockpiles (154 ) (23 ) Increase in other long-term liabilities 78 64 Other, net 24 1 (Increases) decreases in working capital, excluding amounts acquired from Phelps Dodge: Accounts receivable (198 ) (299 ) Inventories (558 ) 358 Other current assets (58 ) – Accounts payable and accrued liabilities (152 ) 427 Accrued income taxes (424 ) 215 Settlement of reclamation and environmental liabilities (142 ) (73 ) Net cash provided by operating activities 3,169 4,927 Cash flow from investing activities: North America capital expenditures (648 ) (601 ) South America capital expenditures (229 ) (65 ) Indonesia capital expenditures (332 ) (273 ) Africa capital expenditures (699 ) (151 ) Other capital expenditures (21 ) (48 ) Acquisition of Phelps Dodge, net of cash acquired (1 ) (13,907 ) Proceeds from the sale of assets and other, net 59 79 Net cash used in investing activities (1,871 ) (14,966 ) Cash flow from financing activities: Proceeds from term loans under bank credit facility – 12,450 Repayments of term loans under bank credit facility – (10,900 ) Net proceeds from sales of senior notes – 5,880 Net proceeds from sale of common stock – 2,816 Net proceeds from sale of 6¾% Mandatory Convertible Preferred Stock – 2,803 Proceeds from other debt 183 412 Repayments of other debt (198 ) (752 ) Purchases of FCX common stock (500 ) – Cash dividends paid: Common stock (504 ) (301 ) Preferred stock (191 ) (112 ) Minority interests (714 ) (440 ) Net proceeds from (payments for) exercised stock options 22 (15 ) Excess tax benefit from exercised stock options 25 9 Bank credit facilities fees and other, net 155 (250 ) Net cash (used in) provided by financing activities (1,722 ) 11,600 Cash included with assets held for sale – (91 ) Net (decrease) increase in cash and cash equivalents (424 ) 1,470 Cash and cash equivalents at beginning of year 1,626 907 Cash and cash equivalents at end of period $ 1,202 $ 2,377 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Convertible Perpetual Mandatory Convertible Accumulated Common Stock Preferred Stock Preferred Stock Common Stock Other Held in Treasury Number Number Number Capital in Compre- Number of At Par of At Par of At Par Excess of Retained hensive of At Stockholders’ Shares Value Shares Value Shares Value Par Value Earnings Income Shares Cost Equity (In Millions) Balance at December 31, 2007 1 $ 1,100 29 $ 2,875 497 $ 50 $ 13,407 $ 3,601 $ 42 114 $ (2,841 ) $ 18,234 Exercised stock options, issued restricted stock and other – 2 – 208 – 208 Stock-based compensation costs – 73 – 73 Tax benefit for stock option exercises and restricted stock – 9 – 9 Tender of shares for exercised stock options and restricted stock – 1 (61 ) (61 ) Shares purchased – 6 (500 ) (500 ) Dividends on common stock – (527 ) – – – (527 ) Dividends on preferred stock – (191 ) – – – (191 ) Comprehensive income: Net income – 2,783 – – – 2,783 Other comprehensive income, net of taxes: Unrealized losses on securities – (7 ) – – (7 ) Translation adjustments – 2 – – 2 Defined benefit plans: Amortization of unrecognized amounts – 4 – – 4 Other comprehensive loss – (1 ) – – (1 ) Total comprehensive income – 2,782 Balance at September 30, 2008 1 $ 1,100 29 $ 2,875 499 $ 50 $ 13,697 $ 5,666 $ 41 121 $ (3,402 ) $ 20,027 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL INFORMATION The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all information and disclosures required by generally accepted accounting principles (GAAP) in the United States (U.S.). Therefore, this information should be read in conjunction with Freeport-McMoRan Copper & Gold Inc.’s (FCX) consolidated financial statements and notes contained in its 2007 Annual Report on Form 10-K.
